Citation Nr: 0110707	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  98-17 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a neurological 
disability of the hands and feet.



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 1998 RO decision which denied 
service connection for a neurological disability of the hands 
and feet.  The veteran requested a hearing at the RO before a 
member of the Board, but he failed to appear for a hearing 
scheduled in March 2001.  


REMAND

In its June 1998 decision, and as reflected in its October 
1998 statement of the case, the RO denied the veteran's claim 
for service connection for a neurological disability of the 
hands and feet on the basis that it was not well grounded.  
However, during the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
among other things eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for a neurological disability of the hands 
and feet.  

2.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for neurological disability of 
the hands and feet.  If the claim remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



